DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5, and 8-11 are amended due to Applicant's amendment dated 10/10/2022.  Claims 1-11 are pending.
Response to Amendment
The rejection of claims 1-4, 6-7, and 9 under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US 2017/0222160 A1 (“Lee”) is overcome due to the Applicant’s amendment dated 10/10/2022. The rejection is withdrawn. 
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Lee is overcome due to the Applicant’s amendment dated 10/10/2022. The rejection is withdrawn. 
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Lee in view of Toshihiro et al. WO 2007069569 A1—English translation obtained by Global Dossier, hereinafter “Toshihiro”—is overcome due to the Applicant’s amendment dated 10/10/2022. The rejection is withdrawn. 
The rejection of claims 10-11 under 35 U.S.C. 103 as being unpatentable over Lee in view of Zeng et al. US 2016/0028021 A1 (“Zeng”) is overcome due to the Applicant’s amendment dated 10/10/2022. The rejection is withdrawn.
The rejection of claims 1-7 and 9-11 under 35 U.S.C. 103 as being unpatentable over Zeng in view of Hikime et al. JP 2012049518 A—English translation obtained by Google Patents, hereinafter “Hikime”—is overcome due to the Applicant’s amendment dated 10/10/2022. The rejection is withdrawn.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Zeng in view of Hikime and Toshihiro is overcome due to the Applicant’s amendment dated 10/10/2022. The rejection is withdrawn.
However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on pages 7-14 of the reply dated 10/10/2022 with respect to the rejection of claims 1-11 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the cited references do not teach the claims as amended, wherein a compound is represented by Chemical Formula 2. That is, the cited references do not teach compounds having triazine groups bonded directly or via a linker to the 4-position of a dibenzofuran or dibenzothiophene group.
Examiner's response –Lee teaches examples of compounds represented by Formula B including Compound E5, which comprises a triazine moiety bonded via a phenyl linker to a dibenzofuran group in the 4-position (claim 8 on pg. 39, pg. 40). As discussed in greater detail in the rejection below, the Compound E5 can be modified to comprise the following structure, which reads on the claimed Chemical Formula 2:

    PNG
    media_image1.png
    507
    301
    media_image1.png
    Greyscale

Additionally, Zeng teaches Compound C91, which comprises a triazine moiety bonded directly to a dibenzofuran group in the 4-position. (pg. 22). As discussed in greater detail in the rejection below, the Compound E5 can be modified to comprise the following structure, which reads on the claimed Chemical Formula 2:

    PNG
    media_image2.png
    445
    311
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0222160 A1 (“Lee”).
Regarding claims 1-4, 6-7, and 9, Lee teaches an organic light emitting device including a first electrode, a second electrode, and at least one organic layer interposed between the first and second electrodes (abstract). The organic layer includes a light emitting layer, a hole transport layer, and an electron transport layer, and the light emitting layer includes a first compound and second compound represented by Formula A and Formula B, respectively (¶ [0039]-[0040]). Formula B is shown below (¶ [0016]).

    PNG
    media_image3.png
    39
    162
    media_image3.png
    Greyscale

Lee teaches an organic light emitting device as described above exhibits low driving voltage, high efficiency, and long life (abstract).
Lee teaches examples of compounds represented by Formula B including Compound E5, shown below (claim 8 on pg. 39, pg. 40).

    PNG
    media_image4.png
    305
    224
    media_image4.png
    Greyscale


While Lee teaches HAr may be substituted or unsubstituted and may specifically be substituted with C6-C60 aryl groups including phenyl (¶ [0017], [0021], and [0029]), Compound E5 fails to include a dibenzofuran group substituted with phenyl in the 1-position. However, Lee does teach an example of a compound represented by Formula B having a phenyl substituent (See Compound E97 on pg. 60). 

    PNG
    media_image5.png
    325
    312
    media_image5.png
    Greyscale

Therefore, given the general formula and teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the dibenzofuran with a phenyl group, because Lee teaches HAr may be substituted with C6-C60 aryl groups (¶ [0017], [0021], and [0029]) and teaches compounds where the HAr dibenzofuran group is substituted with phenyl. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the second compound in the light emitting layer of the organic light emitting device of Lee and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
The modified Compound E5 has the following structure:

    PNG
    media_image1.png
    507
    301
    media_image1.png
    Greyscale

The modified Compound E5 reads on the claims Formula 2 wherein:
X is N;
Y is O;
L is an unsubstituted C6 arylene (phenylene);
Ar1 is phenyl; and
Ar2 and Ar3 are each an unsubstituted C6 aryl (phenyl).
Regarding claim 5, Lee teaches the modified Compound E5 of claim 1, as described above.
While Lee teaches n2 of Formula B is an integer from 0 to 3 (¶ [0017]), the modified Compound E5 fails to comprise a direct bond between the triazine and dibenzofuran.
However, given the general formula and teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute 1 with 0 for the variable n2, because Lee teaches the variable may suitably be selected as n2.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the second compound in the light emitting layer of the organic light emitting device of Lee and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select 0 for n2, because it would have been choosing a number from 0 to 3, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second compound in the light emitting layer of the organic light emitting device of Lee and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula B having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Lee teaches HAr may be substituted with C6-C60 aryl groups including phenyl and m-terphenyl (¶ [0017], [0021], and [0029]), the modified Compound E5 fails to include a dibenzofuran group substituted with terphenyl.
Therefore, given the general formula and teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl substituent with an m-terphenyl substituent, because Lee teaches the variable may suitably be selected as a substituent of the variable HAr.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the second compound in the organic layer of the organic light emitting device of Lee and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to attach the m-terphenyl to the dibenzofuran in the location highlighted 
    PNG
    media_image6.png
    141
    259
    media_image6.png
    Greyscale
, because it would have been choosing from one of 14 locations the substituent may attach, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second compound in the organic layer of the organic light emitting device of Lee and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula B having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Lee reads on the following claimed compound:

    PNG
    media_image7.png
    241
    215
    media_image7.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0222160 A1 (“Lee”) as applied to claim 6 above, and further in view of Toshihiro et al. WO 2007069569 A1—English translation obtained by Global Dossier, hereinafter “Toshihiro”.
Regarding claim 8, Lee teaches the organic light emitting device of claim 6, as described above.
While the material for the hole transport layer is not specially limited (¶ [0047]), Lee fails to teach the modified Compound E5 may be included in the hole transport layer.
Toshihiro teaches an organic EL element comprising a compound represented by any one of the general formulae (1) to (14) (¶ [0010]), wherein general formula (3) has the structure 
    PNG
    media_image8.png
    154
    140
    media_image8.png
    Greyscale
(¶ [0013]). Toshihiro teaches when an organic EL element material represented by general formula (1) is used—wherein general formula (1) may be further defined by general formulae (2) to (14)—an organic EL element having high luminous efficiency, no pixel defect, excellent heat resistance and long life can be obtained (¶ [0020]).
Toshihiro teaches the organic EL element material is preferably a material contained in a hole transport layer of the organic EL element (¶ [0058]).
The modified Compound E5 of Lee reads on the general formula (3) of Toshihiro wherein: (i) X represents an oxygen atom; (ii) R1 to R4, R6 to R9, and R11 and R12 are each hydrogen atoms; (iii) R5 is an unsubstituted C6 aryl group; and R10 is a substituted heterocyclic group (Toshihiro, ¶ [0011] and [0013]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified Compound E5 in the hole transporting layer of the organic light emitting device of Lee, based on the teaching of Toshihiro.  The motivation for doing so would have been to provide an organic light emitting device having high luminous efficiency, no pixel defect, excellent heat resistance, and long life, as taught by Toshihiro.
Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0222160 A1 (“Lee”) as applied to claim 6 above, and further in view of Zeng et al. US 2016/0028021 A1 (“Zeng”).
Regarding claims 10-11, Lee teaches the organic light emitting device of claim 6, as described above.
While the material for the electron transport material may be any known electron transport material (¶ [0050]), Lee fails to teach the modified Compound E5 may be included in the electron transport layer.
Zeng teaches an organic light emitting device including an organic layer, wherein the organic layer may include a composition comprising a compound according to a structure of Formula I (¶ [0033]). Zeng teaches specific examples of Formula I including Compound C166 (pg. 26).

    PNG
    media_image9.png
    261
    351
    media_image9.png
    Greyscale

Zeng teaches the organic layer comprising a compound of Formula I may be an emissive layer or an electron transport layer, and devices comprising such compounds show higher efficiencies and lower driving voltage than devices comprising comparative compounds (¶ [0142], [0150], [0333], [0338], [0345], [0350], and Table 4). Accordingly, Zeng teaches devices comprising compounds comprising a dibenzofuran core substituted with triphenyl-triazine and benzene may exhibit high efficiency and low driving voltage when used in either the emissive layer or electron transport layer.
Therefore, as Lee teaches a similar compound having similar benefits, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming an electron transport layer with a compound having dibenzofuran core substituted with triphenyl-triazine and benzene, specifically the modified Compound E5, as taught by Lee and Zeng.  One would have been motivated to do so because Lee teaches the modified Compound E5, which is a compound having dibenzofuran core substituted with triphenyl-triazine and benzene, and Zeng teaches such a compound may be used in an electron transport material.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Zeng teaches a compound having dibenzofuran core substituted with triphenyl-triazine and benzene obtains benefits of high efficiency and low driving voltage when used in an electron transport layer and therefore forming an electron transport layer with the modified Compound E5 as the electron transport material in the device of Lee in view of Zeng would yield the benefit of high efficiency and low driving voltage, as described above.
	
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US 2016/0028021 A1 (“Zeng”) in view of Hikime et al. JP 2012049518 A—English translation obtained from Google Patents, hereinafter “Hikime”.
Regarding claims 1-4, 6-7, and 9-10, Zeng teaches an organic light emitting device including an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer may include a composition comprising a compound according to a structure of Formula I below (¶ [0033]). 

    PNG
    media_image10.png
    153
    233
    media_image10.png
    Greyscale

Zeng teaches specific examples of Formula I including Compound C91, wherein X represents an oxygen atom (pg. 22).

    PNG
    media_image11.png
    215
    376
    media_image11.png
    Greyscale

Zeng teaches devices comprising compounds of Formula I show higher efficiencies and lower driving voltage than devices comprising comparative compounds (¶ [0333], [0338], [0345], [0350], and Table 4).
While the dibenzo group may have substituents located on the same ring 
    PNG
    media_image12.png
    76
    159
    media_image12.png
    Greyscale
(¶ [0089]) and substituents may be located at the 1-position of the dibenzofuran, as shown in compound A80 (pg. 12), Zeng fails to teach Compound C91 includes the biphenyl moiety in the 1-position of the dibenzofuran, as highlighted below:

    PNG
    media_image13.png
    220
    373
    media_image13.png
    Greyscale

Hikime teaches organic EL material compounds represented by general formula (1) below (first third of pg. 4).

    PNG
    media_image14.png
    84
    140
    media_image14.png
    Greyscale


Hikime teaches a high luminous efficiency, long life, and reduced driving voltage may be achieved by introducing a substituent at the 1-position of the dibenzofuran skeleton (first third of pg. 4).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the biphenyl moiety of compound C91 on the 1-position of the dibenzofuran, based on the teaching of Hikime.  The motivation for doing so would have been to obtain high luminous efficiency, long life, and reduced driving voltage, as taught by Hikime.
Per claims 1-4 the modified compound C91 has the following structure:

    PNG
    media_image2.png
    445
    311
    media_image2.png
    Greyscale

The modified Compound C91 reads on the claimed Chemical Formula 2 wherein:
Each X is N;
Y is O;
L is a bond;
Ar1 is biphenylyl; and
Ar2 and Ar3 are each unsubstituted C6 aryl groups (phenyl). 
Per claim 6, as discussed above, the organic light emitting device includes an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer includes a composition comprising a compound according to a structure of Formula I (the modified compound C91).
Per claims 7 and 9, Zeng teaches in some embodiments, the organic layer comprising a compound of Formula I is an emissive layer (¶ [0142]).
Per claims 7 and 10, Zeng teaches the organic layer may be an electron transport layer and the composition comprising a compound of Formula I is an electron transporting material in the organic layer (¶ [0150]).
Regarding claim 5, Zeng in view of Hikime teaches the organic light emitting device of claim 6, as described above.
While Zeng teaches G4 is selected from biphenyl and terphenyl, among others (¶ [0077]), the modified compound C91 fails to comprise a terphenyl substituent. Additionally, Zeng teaches examples of terphenyl groups include the following (¶ [0094]):

    PNG
    media_image15.png
    62
    246
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    131
    198
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    133
    192
    media_image17.png
    Greyscale

Therefore, given the general formula and teachings of Zeng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the biphenyl group with terphenyl, because Zeng teaches the variable may suitably be selected as G4.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the compound in the organic layer of the organic light emitting device of Zeng in view of Hikime and possess the benefits taught by Zeng.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select 
    PNG
    media_image16.png
    131
    198
    media_image16.png
    Greyscale
as the terphenyl group, wherein the terphenyl is bonded to the dibenzofuran in the highlighted location 
    PNG
    media_image18.png
    64
    81
    media_image18.png
    Greyscale
, because it would have been choosing a terphenyl group specifically exemplified by Zeng and choosing one of five possible attachment locatios, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the organic layer of the organic light emitting device of Zeng in view of Hikime and possessing the benefits taught by Zeng and Hikime.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I having the benefits taught by Zeng in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound C91 reads on the following claimed compound:

    PNG
    media_image7.png
    241
    215
    media_image7.png
    Greyscale

Regarding claim 11, Zeng in view of Hikime teaches the organic light emitting device of claim 6, as described above. Zeng teaches the organic layer may be an electron transport layer and the composition is an electron transporting material in the organic layer (¶ [0150]).
Zeng fails to teach an organic light emitting device specifically as described above also including an emissive layer.
However, Zeng does teach an “organic layer” may comprise a single layer or may further comprise multiple layers of different organic materials (¶ [0047]). Additionally, Zeng teaches in some embodiments, the organic layer is an emissive layer and the composition comprises a host (¶ [0142]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include an emissive layer in the organic layer of the organic light emitting device, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. US 2016/0028021 A1 (“Zeng”) in view of Hikime et al. JP 2012049518 A—English translation obtained from Google Patents, hereinafter “Hikime”—as applied to claim 6 above, and further in view of Toshihiro et al. WO 2007069569 A1—English translation obtained by Global Dossier, hereinafter “Toshihiro”. 
Regarding claim 8, Zeng in view of Hikime teaches the organic light emitting device of claim 6 including the modified compound C91, as described above with respect to claim 6.
Zeng fails to specifically teach the organic layer comprises a hole transporting layer. However, Zeng does teach an “organic layer” may comprise a single layer or may further comprise multiple layers of different organic materials (¶ [0047]). Additionally, Zeng teaches a hole transporting layer may be included in the organic light emitting device (¶ [0156]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include a hole transporting layer in the organic layer of the organic light emitting device, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Zeng fails to specifically teach either of the modified compounds C91 used in a hole transporting layer. However, Zeng does teach the hole transporting material is not particularly limited and any compound may be used as long as the compound is typically used as a hole transporting material (¶ [0156]).
Toshihiro teaches an organic EL element comprising a compound represented by any one of the general formulae (1) to (14) (¶ [0010]), wherein general formula (10) has the structure 
    PNG
    media_image19.png
    103
    112
    media_image19.png
    Greyscale
 (¶ [0016]). Toshihiro teaches when an organic EL element material represented by general formula (1) is used—wherein general formula (1) may be further defined by general formulae (2) to (14)—an organic EL element having high luminous efficiency, no pixel defect, excellent heat resistance and long life can be obtained (¶ [0020]).
Toshihiro teaches the organic EL element material is preferably a material contained in a hole transport layer of the organic EL element (¶ [0058]).
The modified compound C91 of Zeng reads on the general formula (3) of Toshihiro wherein: (i) X represents an oxygen atom; (ii) R1 to R4 and R6 to R7 are each hydrogen atoms; (iii) R5 is a substituted C6 aryl group; and (iv) R8 and R9 are each a C6 aryl group (Toshihiro, ¶ [0011] and [0013]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified compound C91 in the hole transporting layer of the organic light emitting device of Zeng in view of Hikime, based on the teaching of Toshihiro.  The motivation for doing so would have been to provide an organic light emitting device having high luminous efficiency, no pixel defect, excellent heat resistance, and long life, as taught by Toshihiro.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786